Warner, J.
If the offer by the bank to pay the check in Confederate Treasury notes, on its presentation, can be considered as an acceptance thereof by the bank, it was only an acceptance to pay it in such funds as the drawer had on deposit therein at that time, which the holder of the check refused to receive. And if the holder of this check declines to receive in payment *249thereof such funds as the drawer had on deposit in the bank until after the drawer’s account with the bank was closed, there was not such an appropriation of the funds of the drawer by the bank to tire payment of the plaintiffs debt, as would preclude the bank from paying over to the drawer of the check the balance due him by the bank, in closing up his account. The facts of this case, do not show such a wanton and fraudulent refusal of the bank to pay the holder of the check in the funds deposited by the drawer thereof, as will make the bank liable. Although, we think the Court below erred in its charge to the jury in relation to the question of tender, and in i’elation to other points in the case, still, the verdict was right under the law applicable to the facts disclosed by the record, and the motion for a new trial was properly overruled.
Let the judgment of the Court below be affirmed.